t c memo united_states tax_court jack f and virginia surridge petitioners v commissioner of internal revenue respondent jack f surridge petitioner v commissioner of internal revenue respondent docket nos filed date virginia surridge pro_se julie l payne for respondent memorandum findings_of_fact and opinion laro judge jack f and virginia surridge petitioners petitioned the court to redetermine respondent's determination of the following deficiencies and additions to tax the surridges were copetitioners in docket no mr surridge was the sole petitioner in docket no for clarity we refer to the surridges as petitioners for all years year deficiency dollar_figure big_number big_number big_number big_number additions to tax sec_6651 sec_6654 -- dollar_figure dollar_figure big_number big_number respondent reflected the determinations for in a notice_of_deficiency issued to petitioners on date respondent reflected the other determinations in a notice_of_deficiency issued to mr surridge on the same date we must decide whether petitioners' arabian horse racing breeding and sales activity was an activity_not_engaged_in_for_profit within the meaning of sec_183 we hold it was whether petitioners are liable for the additions to tax determined by respondent under sec_6651 we hold they are whether petitioners are liable for the additions to tax determined by respondent under sec_6654 we hold they are unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and the exhibits submitted therewith are incorporated herein by this reference petitioners are husband and wife and they filed joint federal_income_tax returns for all years in issue they resided in maple valley washington when they petitioned the court ms surridge is a full-time insurance agent who works as a sole_proprietor mr surridge is a retired career serviceman who is involved full-time on the family farm ms surridge purchased her first horse in or she began raising arabian horses approximately years later with the intent to show them she abandoned this intent by the early 1970's opting to breed and raise arabian horses with an intent to race them she raced two arabian horses in or about and she did not race any more horses until approximately mr surridge began participating in ms surridge's horse-related activities in neither he nor she is a state certified or licensed horse trainer from through petitioners maintained a stable of approximately horses four of which were capable of racing the remaining horses were broodmares stallions geldings and horses too young or physically unable to race during the subject years the number of races in which the four horses participated and the amount of prize money that each horse won are as follows horse bey el shaw sir latigo parkwood barbaado mystic moods number of race sec_4 prize money awarded dollar_figure big_number uncertain in petitioners bred two of their broodmares kamla and meczewza with stallions owned by other breeders petitioners are members of various arabian horse associations registries and clubs they subscribe to various magazines and newsletters and they attend various classes and seminars pertaining to horse raising and care petitioners have never used in vitro fertilization techniques as part of their horse breeding activities and they have never commissioned a study of arabian horses' bloodlines to determine those horses that are most likely to sire foals of racing potential they do not maintain a bank account for their activity separate from their personal accounts and they do not maintain journals ledgers or organized records of income and expenses for their activity they have never prepared income statements balance sheets income projections or any other financial guidelines for their activity they have never reported a profit from their activity or from any other horse-related activity on any federal_income_tax return during the years in issue petitioners collected insurance proceeds totaling dollar_figure for injuries or death suffered by their horses and they had life_insurance policies on many of their horses in they sold one horse for dollar_figure with respect to the subject years petitioners reported on their joint tax returns the following amounts of pension income self-employment_income capital_gain income farm income loss total income loss taxable_income loss and federal tax_liability dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure pension income self-employment_income big_number big_number big_number big_number big_number capital_gain income none none none big_number none farm income loss big_number big_number big_number big_number big_number total income loss big_number big_number big_number big_number taxable_income loss big_number big_number big_number big_number federal tax_liability none big_number none none none i profit_motive opinion this is another case of taxpayers claiming that they may deduct losses from a horse activity because they allegedly entered into the activity for profit sec_183 generally limits the amount of expenses that may be deducted with respect to an activity_not_engaged_in_for_profit whether an individual conducts an activity for profit rests on whether he or she engages in the activity with the primary purpose of reaping a profit 4_f3d_709 9th cir affg tcmemo_1991_212 see also warden v commissioner tcmemo_1995_176 affd without published opinion 111_f3d_139 9th cir whether petitioners engaged in their horse activity with the requisite profit objective must be determined from the facts and circumstances of the case 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 and b income_tax regs petitioners bear the burden_of_proof rule a 290_us_111 and more weight is given to objective facts than to their subjective statements holbrook v commissioner tcmemo_1993_383 sec_1_183-2 income_tax regs the following factors which are nonexclusive aid in determining whether an activity is engaged in for profit the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation sec_1_183-2 income_tax regs no single factor is dispositive golanty v commissioner supra pincite sec_1_183-2 income_tax regs and a profit objective does not hinge on the number of factors satisfied sec_1_183-2 income_tax regs we proceed to analyze these factors manner in which petitioners carried on their activity one indicator of an activity engaged in for profit is a taxpayer's businesslike conduct of the activity sec_1_183-2 income_tax regs this includes the keeping of complete and accurate books_and_records id petitioners did not conduct their activity in a businesslike manner they did not keep journals ledgers or organized records of income and expense they did not prepare income statements income projections or other financial guidelines they did not retain organized files of invoices receipts canceled checks or bank statements they did not maintain a separate bank account or prepare a budget they did not gauge the activity's profitability they made little effort to advertise their horses to stud or to sell their horses outright another indication of an activity engaged in for profit is a change_of operating methods adoption of new techniques or abandonment of unprofitable methods in a manner consistent with an intent to improve profitability sec_1_183-2 income_tax regs in this regard we do not believe that petitioners were concerned with making their activity profitable for a period of almost two decades during which the activity generated a loss in every year petitioners never attempted to change their method of operation or take any other action that would reduce the losses although petitioners did buy a new farm in they have never utilized this farm in their activity this factor favors respondent expertise of petitioners preparation for an activity by extensive study or by consultation with experts may indicate that a taxpayer has a in contrast ms surridge kept extensive records and a separate bank account for her insurance_business profit_motive where the taxpayer follows such advice sec_1_183-2 income_tax regs in preparing for an activity a taxpayer need not make a formal market study but ordinarily should undertake a basic investigation of the factors that will affect the activity's profitability underwood v commissioner tcmemo_1989_625 holbrook v commissioner supra we do not believe that either petitioner knows the business or economic aspects of a horse racing breeding and sales activity including specifically the way in which such an activity must be operated in order to return a profit petitioners never studied their activity's market and they never conducted a basic investigation of the factors that would affect the activity's profitability nor can we find that petitioners knew the activity's accepted business and economic practices although petitioners did employ three certified horse trainers in their activity and consulted a veterinarian the trainers worked for petitioners for no longer than months and the veterinarian never advised petitioners on horse breeding or training we are unpersuaded that these individuals were utilized to assist petitioners in running a profitable business the same is true with respect to an accountant whom petitioners retained to represent them during an irs audit in the record contains no evidence that the accountant was retained to assist petitioners with a business plan for the activity or to establish any other methodology for producing a profit this factor favors respondent time and effort expended by petitioners we consider the time and effort spent by petitioners in their horse activity sec_1_183-2 income_tax regs the fact that a taxpayer devotes much time to an activity may indicate a profit intent ms surridge spent little time in petitioner's activity she works long hours in her insurance_business although mr surridge is involved full-time in the activity we believe as discussed below that his principal motive for his dedication to this activity is pleasure or recreation rather than profit this factor does not favor either party it is neutral petitioners' expectation of asset appreciation another factor to consider is a taxpayer's expectation that assets used in the activity may appreciate in value sec_1_183-2 income_tax regs the term profit includes the appreciation in the value of assets used in an activity id although petitioners allege that they raised some of their horses for sale presumably at a profit the record shows that petitioners sold only one horse during the subject years we are unable to find that petitioners ever tried to keep track of the value of their farm or their horses in fact ms surridge testified that she did not know the market_value of her horses this factor favors respondent petitioners' success in similar or dissimilar activities we consider petitioners' success in similar or dissimilar activities sec_1_183-2 income_tax regs although an activity is unprofitable we take into account whether the taxpayer previously converted similar activities from unprofitable to profitable enterprises id ms surridge was a successful insurance agent operating her own business whereas an individual's success in a dissimilar activity would ordinarily tilt this factor toward him or her such is not the case here because ms surridge spent little time in petitioner's horse activity this factor does not favor either party it is neutral activity's history of income and losses we consider petitioners' history of income and or losses with respect to their horse activity sec_1_183-2 income_tax regs losses continuing beyond the period customarily required to make an activity profitable if not explainable may indicate that the activity is not engaged in for profit although a series of losses at the beginning of an activity does not necessarily mean that the activity was not entered into for profit a continuing string of losses may weigh against a profit intent absent unforeseen or fortuitous circumstances beyond the taxpayer's control eg fire disease theft id ms surridge began breeding and racing horses during the early 1970's petitioners' activity never reported a profit exclusive of the dollar_figure insurance payment petitioners received less than dollar_figure in race winnings during the subject years while claiming total losses of dollar_figure petitioners have not established that any of these losses were due to unforeseen or fortuitous circumstances beyond their control furthermore they offered no evidence at trial other than their self-serving testimony to support their assertions that they expected their pattern of losses to change this factor favors respondent amount of occasional profits from the activity we consider the amount of occasional profits if any from the subject activity sec_1_183-2 income_tax regs an occasional small profit from an activity generating large losses or from an activity in which the taxpayer has made a large investment would not generally be determinative that the activity is engaged in for profit however substantial profit though only occasional would generally be indicative that an activity is engaged in for profit where the investment or losses are comparatively small id petitioners barely recouped approximately percent of their expenses in the form of race winnings petitioners provided no evidence that they ever made a profit from putting a horse out to stud or that they had developed an organized plan to reap a profit from breeding or racing horses in the future this factor favors respondent petitioners' financial status we consider petitioners' financial status sec_1_183-2 income_tax regs substantial income from sources other than the activity particularly if the activity's losses generated substantial tax benefits may indicate that the activity is not engaged in for profit this is especially true where there are personal or recreational elements involved id petitioners received income mainly from ms surridge's insurance_business and from mr surridge's pension for through petitioners' taxable_income if they had not claimed the losses on their horse activity would have equaled dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively petitioners' ability to earn income from sources other than their horse activity enabled them to finance the activity and to use its losses to shelter their other income from federal_income_tax the claimed losses for the activity also allowed petitioners to shelter ms surridge's self-employment_income from federal self-employment_tax this factor favors respondent elements of personal pleasure we consider the personal pleasure derived by petitioners in conducting their activity sec_1_183-2 income_tax regs although the mere fact that a taxpayer derives personal pleasure from a particular activity does not negate a profit intent with respect thereto the presence of personal motives may indicate that the activity is not engaged in for profit this is especially true where there are recreational or other personal elements involved id we believe that petitioners had personal reasons for participating in their horse activities we believe that petitioners operated their stable out of pleasure for the activity itself we recognize that caring for horses and maintaining a horse farm is hard work however the fact that running the horse farm was hard work does not negate the pleasure petitioners received from engaging in the horse activity this factor favors respondent conclusion we have reviewed the record and evaluated the nine factors above petitioners' lack of expertise their history of significant losses their lack of concern in taking actions to make their activity profitable their ability to use the activity's losses to avoid paying income and self-employment taxes in of the years in issue the unlikelihood of asset appreciation the fact that petitioners operated the activity in a nonbusinesslike manner and the personal pleasure enjoyed by petitioners in conducting their activity lead us to conclude that petitioners lacked the requisite profit objective in each of the subject years we sustain respondent's determination on this issue ii sec_6651 respondent determined that petitioners are liable for additions to tax under sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return timely unless the taxpayer shows that the failure was due to reasonable_cause and not willful neglect see 86_tc_1253 a failure_to_file timely is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time sec_301_6651-1 proced admin regs willful neglect is a conscious intentional failure or reckless indifference 469_us_241 petitioners argue that they did not prepare timely tax returns for taxable years after because it had not been determined whether their horse activity was subject_to sec_183 and they did not want to prepare returns twice their unwillingness to file timely a return in these circumstances does not constitute reasonable_cause under sec_6651 see rakoski v commissioner tcmemo_1993_68 affd without published opinion 46_f3d_1144 9th cir we sustain respondent's determination on this issue iii sec_6654 respondent determined that petitioners underpaid their estimated income_tax and are liable for additions to tax under sec_6654 where payments of tax either through withholding or by making estimated_tax payments do not equal the percentage of the total liability required under the statute imposition of the addition_to_tax under sec_6654 is automatic absent a showing that the taxpayer has met one of the exceptions contained therein 91_tc_874 tillman v commissioner tcmemo_1996_8 petitioners have not shown that any of the exceptions apply we sustain respondent's determination on this issue we have considered all of petitioners' arguments in this case and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing decisions will be entered under rule
